Chapman, C. J.
The title in controversy commenced with Henry Noble. His land was bounded south by the river, and northerly by the road to Lanesborough. And it was included within the lines marked on the plan A B, B E, E F, F A. At high water mark, the points A and B would be identical; but as he was bounded by the thread of the river, there was a line of four fifths of a rod between A and B. On November 10, 1857, he made a deed to Saviah M. Parker. Both parties admit that this deed conveyed the land inclosed by the lines D C, C E, E F, and F D. The point D is described in the deed as the northwest corner of land of Henry Noble. In a few months afterwards, on July 1,1858, Parker reconveyed this land to Noble, and it is contended for the demandant that this deed also included in the description the tract A B C D, which had not been conveyed to Parker. The description is as follows: “ Opposite the residence of John Weller, bounded and described as follows, to wit, northerly by lands of said John Weller, easterly by the west branch of the Housatonic River, and westerly by the highway leading from Pittsfield to Lanesborough, being the same land conveyed to me by said Henry Noble in the fall of 1857, reference being had to his deed to me for a more full description of the premises.” But the land is not bounded easterly by the river, and the other parts of the description are so imperfect that the reference to the deed of Noble to Parker is an important part of the description, and does not appear to enlarge or diminish it.
Noble then owned the whole. On November 18, 1858, he made a deed to Jones of land “ bounded on the west by the road leading from the village of Pittsfield to Pontoosuc, on the north by land formerly owned by John Weller, and east and south by the river, being the same lot as was deeded to me by Saviah M. Parker, to which deed reference is made for a fuller description of the premises, it being intended by me to convey the same premises as were thus conveyed to me, neither more nor less.” As the west line of the premises is not mentioned, this reference to the deed of Parker is an important part of the description, and does not appear to enlarge or diminish it. The road appears oy the plan to be the northwesterly boundary, and the river is the *47southern boundary. And both of the lots A B C D and C D F E have four distinct sides. The authorities cited by the demand-ant’s counsel to the point that a reference to the grantor’s title deed cannot control the description of the land by metes and bounds do not apply to a case like this, where the description is imperfect without such reference, and is aided rather than controlled by the reference. Taking all these conveyances together, we cannot doubt that they were each intended to bound westerly on the line O D, leaving the tenant to hold the demanded premises under a subsequent deed from Noble.

Exceptions overruled.